Citation Nr: 0929438	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO. 06-17 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1. The Veteran did not engage in combat with the enemy.

2. The evidence of record does not include credible 
supporting evidence of the occurrence of an in-service 
stressful event of personal assault in Texas in 1966. 


CONCLUSION OF LAW

PTSD was not incurred in service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for posttraumatic 
stress disorder (PTSD). He contends that he was sexually 
assaulted in service, which led to post-service drug abuse 
and PTSD.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2008). For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time. 38 C.F.R. § 3.303(b) (2008). If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id. Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2008).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).

The Veteran does not contend that his PTSD was caused by 
combat. Instead, he claims it is due to an in-service 
personal assault. If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. The 
Board notes that in this case there is no such evidence 
available, as the Veteran has reported that he kept the 
alleged in-service sexual assault to himself until the time 
of his claim. He made no report and sought no counseling. 

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 
38 C.F.R. § 3.304(f)(3).

The Veteran contends that he has PTSD as a result of being 
sexually assaulted in service by a superior non-commissioned 
officer (NCO). See September 2004 claim. October 2004 and 
April 2009 VA examination reports show that the Veteran has 
been diagnosed with PTSD in accordance with DSM-IV. The 
matter of a current diagnosis is not the crux of the issue at 
hand. A finding that the Veteran's PTSD stressors are 
reasonably corroborated by the evidence of record is the 
necessary element.

Because the record is without reports of this in-service 
incident, the Board has reviewed the claims file carefully, 
including the Veteran's statements and his service treatment 
and personnel records. Evidence of behavior changes following 
the claimed assault is another type of relevant evidence that 
may be found to corroborate the stressor in cases such as 
this. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. The Veteran essentially contends 
that he was a good service member prior to the alleged 
incidents and that his performance plummeted and that he 
requested a transfer following the incident. He stated that 
he received the requested transfer on a temporary basis (TDY) 
and went to Hunter Liggett in California. See July 2008 Board 
hearing transcript at page 17.

A review of the Veteran's service personnel records shows 
that he was stationed at Fort Knox, Kentucky, from November 
1964 through February 1965, then transferred to Detroit, 
Michigan, until May 1966, when he was transferred to Fort 
Bliss, Texas, until is February 1968 medical discharge 
related to his knee injury. There is no evidence in the 
personnel record that the Veteran was transferred to any 
station in California at any time, permanently or 
temporarily. However, service treatment records for the 
Veteran's right knee do show that he was injured in December 
1966 at the Hunger Liggett Military Reservation in Fort Ord, 
California. There is no indication in the record, however, if 
or when the Veteran requested the TDY, or any other 
circumstances of the transfer.

As for deterioration in work performance, the Veteran 
contends that his performance deteriorated as a result of the 
abuse in service. See Board hearing transcript at page 16. 
However, the evidence shows discipline problems prior to the 
timeframe of any alleged assault. In December 1965, the 
Veteran's rate was reduced from E3 to E2 as a result of 
"misconduct."  A February 1966 Summary Court Martial Order 
shows that he was reduced again to the grade of Private E-1 
due to breaking restriction (the reason for the initial 
restriction is not evident from the record). The Board notes 
that both of these disciplinary actions occurred while he was 
stationed in Detroit. Neither the fact that he requested a 
transfer, nor the fact that he had diminished performance 
following the alleged incident, is corroborated by the 
record. He had disciplinary problems in service prior to his 
transfer to Texas.

The Board also notes that the Veteran's description of the 
alleged in-service incident has not been consistent 
throughout the course of this appeal. In his September 2004 
claim, the Veteran stated that he was sexually molested by a 
superior while stationed in Fort Bliss, Texas. 

In October 2004, the Veteran reported to a VA examiner that a 
sergeant befriended him in service and "arranged for the two 
to spend time together."  He reported a sexual assault after 
drinking during a trip to Mexico to meet women. 

In the November 2004 stressor statement, the Veteran again 
reported that this particular sergeant befriended him, asked 
him to go out for drinks to go "out looking for women."  He 
suggested that the sergeant told him that two women agreed to 
meet them at a hotel room, but that when they went, no women 
appeared and that the sergeant performed oral sex on the 
Veteran, after which he threatened to send the Veteran to 
Vietnam should he disclose the event to anyone. The Veteran 
stated that the sergeant coerced him to leave the base five 
times for sex before he could get a transfer to another base.

At the November 2006 RO hearing, however, the Veteran 
reported that after winning a boxing match, the sergeant 
wanted to buy the Veteran a drink to celebrate. While in the 
car, the Veteran reported, the sergeant "tried to do sexual 
things."  There was no mention of coercion to a hotel to 
meet women followed by a sexual assault. See RO hearing 
transcript.

At the April 2009 VA examination, the Veteran reported that 
he had borrowed money from the sergeant and that they were 
friends. He stated that "once they went to the bar and had a 
few drinks" and "the sergeant told him that he liked 
him...Then he was physically touched and fondled by the 
sergeant."  

With each description of abuse, the Veteran reported that it 
continued until the Veteran's transfer to California, and 
that he subsequently abused drugs. However, the reports of 
abuse throughout the course of the appeal have been 
inconsistent.

There is no additional evidence in the record to use to 
corroborate the Veteran's alleged stressor. When looked at as 
a whole, the record reveals that the Veteran had a 
disciplinary problem on more than one occasion prior to the 
timeframe of the alleged assault, that there is no evidence 
showing that the Veteran requested a transfer of duty 
stations (only evidence that he was on a TDY assignment for a 
short period of time), and that his account of alleged 
incident(s) of abuse changed over time.

Because the Veteran's alleged in-service stressors cannot be 
corroborated by the record, and cannot be inferred as 
corroborated by the extraneous information reviewed due to 
several inconsistencies, there is no basis upon which to 
grant service connection for PTSD based upon VA regulation. 
The VA examiners diagnosed the condition secondary to sexual 
assault; however, the evidence simply does not support a 
finding that the in-service assault occurred. Again, service 
connection for PTSD requires a diagnosis; a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 
In this case, the credible supporting evidence simply does 
not exist. The Veteran did not consistently report the 
incident and the service records are entirely devoid of 
evidence to suggest an incident of service that may have 
caused a subsequent mental disorder. There is no basis upon 
which to grant the Veteran's claim.

Given the foregoing, the benefit of the doubt rule is 
inapplicable. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001). Here, there is no evidence in the record to support 
the Veteran's claim that he was personally assaulted in 
service. The absence of such evidence is detrimental to the 
Veteran's claim. Evidence tending to corroborate the 
Veteran's claimed stressor is necessary. Without such, the 
preponderance of the evidence weighs against the claim. The 
appeal is denied.

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claim for PTSD. Sufficient evidence is 
available to reach a decision and the Veteran is not 
prejudiced by appellate review at this time.

VA sent the Veteran letters in October 2004, June 2005, March 
2006, and November 2008, informing him of the evidence 
necessary to establish entitlement to service connection for 
PTSD. The Veteran was notified of what was necessary to 
establish his claim, what evidence he was expected to 
provide, what VA would obtain on his behalf. Thus, these 
letters satisfied the requirements of 38 C.F.R. § 3.159(b)(1) 
(2008). Again, the Veteran's claim is based on sexual 
assault. As provided by 38 C.F.R. § 3.304(f), if a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident. 
VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. The Veteran 
was advised of potential alternative types of evidence in the 
November 2008 letter. And, the March 2006 and November 2008 
letters informed the Veteran of the type of evidence 
necessary to establish an effective date and a disability 
rating, as is required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). Any defect with respect to the timing of the 
notice requirement was harmless error. The Veteran was 
furnished content-complying notice and proper subsequent VA 
process, thus curing any error in the timing. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d) (2008). Here, the 
Veteran's statements, his Board and RO hearing transcripts, 
service treatment records, and service personnel records have 
been associated with the claims folder. He has not received 
any VA treatment, so VA records are not available for review, 
but 2004 and 2009 VA examination reports are in the claims 
folder. 

The Veteran did indicate at his July 2008 Board hearing that 
he had notes from a private physician. The Board allowed 30 
days for him to submit such records, and remanded the matter 
in October 2008 so that the Veteran could provide 
authorizations for VA to obtain the records on his behalf, 
but the Veteran chose to do neither. He, in fact, did not 
provide the name of a physician either at the hearing or by 
other submission into the record. VA's duty to assist is not 
a one-way street. A Veteran seeking help cannot passively 
wait for it in circumstances where he has information that is 
essential in obtaining relevant and necessary evidence. See 
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991). In other 
words, the Veteran must cooperate and provide necessary 
authorizations for all private treatment for his PTSD, 
including addresses and dates of service. He was given the 
opportunity on more than one occasion but chose not to. This 
matter is therefore decided without the benefit of a review 
of those records. 

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


